internal_revenue_service department of the treasury number release date index numbers 280g washington dc person to contact telephone number refer reply to cc tege eb ec-plr-114891-00 date date parent sub target_corporation a executive m date date date date date x this is in response to your letter of date requesting rulings under sec_280g of the internal_revenue_code specifically you requested a ruling whether under the facts outlined below the parachute_payment made to executive upon the change_of control of target can be reduced by the application of section plr-114891-00 280g-1 of the proposed income_tax regulations q a sec_11 or sec_24 the facts as submitted are set forth below on date executive the president of target entered into an employment agreement with target a wholly owned subsidiary of corporation a the employment agreement which set forth a minimum annual salary plus bonus was to run through date the employment agreement provided in part that for the term of the employment agreement and for months following the cessation of executive’s employment by target executive would not compete directly or indirectly with target the employment agreement also provided that if target or a majority of its capital were sold exchanged or traded to a new owner and executive’s powers position compensation duties or physical location would be changed considerably executive could treat this as a termination by target of the employment agreement in such case target would be required to pay executive for the remainder of the contract term on date parent made a tender offer to buy all the outstanding shares of corporation a parent was primarily interested in acquiring target which it viewed as a good strategic fit with the business of its wholly-owned subsidiary sub parent entered into an agreement with m whereby if parent was successful in acquiring all the stock of corporation a parent would sell the portion of corporation a that was not related to the business of sub to m on date parent acquired the stock of corporation a following parent’s acquisition of corporation a conversations were held between sub and executive as to executive’s employment with sub following the integration of the target business with sub executive’s job duties would change and he would be required to move to a new location consequently on date executive elected to invoke the provisions of the employment agreement and treat his employment as terminated pursuant to the employment agreement executive received dollar_figurex an amount equal to his salary and bonus for the current_year multiplied by the remaining term of the employment agreement you requested rulings as to whether q a sec_11 and sec_24 reduce the portion of the payment that is treated as contingent on the change in ownership or control sec_280g of the internal_revenue_code provides that no deduction will be allowed for any excess_parachute_payment sec_280g of the code defines the term excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment plr-114891-00 sec_280g of the code defines the term parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change i in the ownership or effective_control of the corporation or ii in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_280g provides that in the case of a parachute_payment described in sec_280g the amount treated as a parachute_payment does not include the portion of the payment that the taxpayer establishes by clear_and_convincing evidence is reasonable_compensation for personal services to be rendered on or after the date of the change_of_ownership or control sec_1_280g-1 q a addresses the types of payments that are deemed to be compensation_for the performance of services and therefore can be regarded as parachute payments q a provides that the performance of services includes holding oneself out as available to perform services and refraining from performing services such as under a covenant_not_to_compete or a similar arrangement consistent with q a for purposes of sec_280g of the code the refraining from the performance of services in compliance with a covenant_not_to_compete should also be considered to be services if the taxpayer establishes by clear_and_convincing evidence that the amounts attributable to such a covenant are reasonable they will not qualify as parachute payments under sec_280g the amount of the parachute_payment if any attributable to a covenant_not_to_compete is a question of fact sec_4 of revproc_2000_3 2000_1_irb_103 provides that the service will ordinarily not issue ruling letters on any matter in which the determination requested is primarily one of fact q a c generally provides that a payment that would have in fact been made had no change in ownership or control occurred is treated as contingent on a change in ownership or control if the change accelerates the time at which the payment is made however the payment that is contingent on the change may be significantly reduced by the rules described in q a c provided that it was substantially certain at the time of the change to have been made without regard to the change if the disqualified_individual had continued to perform services for the corporation for a specified period of time plr-114891-00 q a c was included in the proposed_regulations to reduce the contingent portion of a nonvested payment that had been partially earned by the taxpayer with services but had not been paid this does not occur with amounts paid under an employment agreement because these amounts are paid as they are earned in the case of amounts paid under an employment agreement the operative q a governing these payments is q a b q a b indicates that amounts paid as damages for breach of contract may be reasonable_compensation for personal services to be rendered on or after the date of the change in control if certain requirements are met see sec_280g and b of the code which concern the treatment to be afforded amounts the taxpayer establishes with clear_and_convincing evidence represent reasonable_compensation for services rendered before and after the change_of control q a of the proposed regulation also affects the treatment for purposes of sec_280g of payments for the remaining unearned portions of an employment agreement or amounts paid as severance_pay q a provides that severance payments are not treated as reasonable_compensation for personal services actually rendered before or to be rendered on or after the date of a change_of control based on the information submitted we rule as follows for purposes of sec_280g the term services includes the refraining from the performance of services under a covenant_not_to_compete following a termination of employment accordingly a reasonable value attributable to refraining from performing such services will not be a parachute_payment under sec_280g no opinion is expressed whether the covenant_not_to_compete has any value or what that value may be the amounts paid under the employment agreement that substituted for the compensation that executive would have earned had he continued to perform services for sub for the remainder of the contract term do not qualify for the reduction set out in q a c except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked plr-114891-00 by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_2000_1 2000_1_irb_4 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours robert b misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
